DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been submitted for examination and are pending further prosecution by the United States Patent & Trademark Office.

Allowable Subject Matter
Claims 8-20 are allowed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6 and 8-10 of US 11163560 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 4-6 and 8-10 of US 11163560 B1 contain all the limitations of instant application claims 1-7 (see mapping table below). Thus, claims 1-7 of the instant application are not patentably distinct from claims 1, 4-6 and 8-10 of US 11163560 B1 and, as such, are unpatentable for obviousness-type double patenting.
US 11163560 B1
Instant Application 17/490819
1. An apparatus comprising: 

memory; and 

logic circuitry coupled with the memory to identify a program code segment with an associated comment; 

generate an intermediate code segment based on the program code segment, the intermediate code segment comprising code at an intermediate stage of compilation between program code and compiled code; 

identify a library code segment corresponding to the intermediate code segment; 


identify a set of one or more comments based on an association between the library code segment and the set of one or more comments; 

compare the associated comment with the set of one or more comments to determine that a deviation between the associated comment and the set of one or more comments exceeds a deviation threshold; and 

output an indication that the associated comment might be obsolete.

1. A computer implemented method to process comments, comprising: 


identifying a program code segment with a comment; 


determining an intermediate code segment during compiling of the program code segment;



identifying a library code segment corresponding to the intermediate code segment; 

identifying a set of one or more comments based on an association between the library code segment and the set of one or more comments; 

comparing the comment with the set of one or more comments to determine that a deviation between the comment and the set of one or more comments exceeds a deviation threshold; and 

outputting an indication that the comment might be obsolete.

4. The apparatus of claim 1, the logic circuitry to generate the intermediate code segment by compilation of the program code segment to the intermediate stage of compilation.
2. The method of claim 1, comprising generating the intermediate code segment by compilation of the program code segment to an intermediate stage of compilation.

5. The apparatus of claim 1, the logic circuitry to compare the intermediate code segment to the library code segment to identify the library code segment.
3. The method of claim 1, comprising comparing the intermediate code segment to the library code segment to identify the library code segment. 

6. The apparatus of claim 1, the logic circuitry to implement a model, the model to identify the library code segment based on the intermediate code segment.
4. The method of claim 1, comprising implementing a model, the model to identify the library code segment based on the intermediate code segment.

8. The apparatus of claim 7, the model to compare the associated comment with the set of one or more comments to determine the deviation based on a lack of an exact match.
5. The method of claim 4, wherein the model to compare the comment with the set of one or more comments to determine the deviation based on a lack of an exact match.

9. The apparatus of claim 7, the statistical model to determine Levenshtein distance metrics based on the associated comment and the set of one or more comments to determine the deviation.

6. The method of claim 4, wherein the model to determine Levenshtein distance metrics based on the comment and the set of one or more comments to determine the deviation.

10. The apparatus of claim 7, the machine learning model to perform natural language processing based on the associated comment and the set of one or more comments to determine the deviation.
7. The method of claim 4, wherein the model to perform natural language processing based on the associated comment and the set of one or more comments to determine the deviation.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY R ST LEGER whose telephone number is (571)270-7720. The examiner can normally be reached M-F (IFP) ~9:00-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEOFFREY R ST LEGER/Primary Examiner, Art Unit 2192